Citation Nr: 1747707	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-32 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness in both arms, to include as due to an undiagnosed illness.  

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from September 14, 2009 to September 18, 2011, and a rating in excess of 70 percent on and after September 19, 2011.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1988 to September 1988 and from October 1990 to June 1991, including service in the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012, December 2012, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the February 2012 rating decision, the RO granted service connection for PTSD with a 50 percent disability rating from September 14, 2009 to September 18, 2011, and a 70 percent rating on and after September 19, 2011.  In the December 2012 rating decision, the RO denied service connection for numbness in both arms.  In the March 2015 rating decision, in pertinent part, the RO denied a TDIU.  

In his substantive appeal with regard to his PTSD rating, the Veteran requested a hearing before a Veterans Law Judge by live video conference.  In a November 2015 statement, the Veteran indicated that he did not wish to have a hearing before the Board.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2016).  

The issues of entitlement to increased ratings for PTSD and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The probative medical evidence of record does not indicate that the Veteran has a disability manifested by numbness in both arms that is etiologically related to service or a result of an undiagnosed illness or chronic multisymptom illness. 


CONCLUSION OF LAW

A disability manifested by numbness in both arms was not incurred in or aggravated by service and is not the result of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran's service personnel records reflect that he is a Persian Gulf War veteran, and Congress has created special rules with regard to such veterans establishing entitlement to service connection.  Service connection may be granted to a veteran who served in the Southwest Asia theater of operations during the Persian Gulf War who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117 (a)(1).  The Persian Gulf War is defined as the period from August 2, 1990 to a future date prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33) (West 2014).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317 (a)(2). 

The symptoms must manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2021.  38 C.F.R. § 3.317 (a)(1)(i).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317 (a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, neurological signs and symptoms.  38 U.S.C.A. §§ 1117 (g).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran contends that he has a current disability, manifested by numbness in both arms, that was caused or aggravated by his active duty service, including as due to an undiagnosed illness related to his service in the Persian Gulf War.  

The Veteran's service treatment records do not note a neurological disability.  An April 1991 redeployment examination shortly before the Veteran's separation from active duty service notes skin conditions including a rash, lesions, and a fungal infection, but does not mention numbness.  The examiner deferred any neurological examination.  At the time of the examination, the Veteran denied any history of neuritis and reported overall good health.  

In his July 2012 Notice of Disagreement (NOD) with regard to his PTSD rating, the Veteran reported numbness in his arms and lips throughout the night and day.  In a September 2012 statement, the Veteran reported numbness in his arms at night and that numbness had begun to occur during the day as well.  The Veteran also reported persistent sweating and aching in his joints.  The Board notes that the AOJ considered and denied service connection for night sweats in a February 1997 rating decision and for muscle ache in a July 2017 rating decision; those issues are not before the Board.  

The Veteran was afforded a VA peripheral nerves examination in December 2012.  The examiner found that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The examiner noted the Veteran's subjective reports of numbness, paresthesias, and pain, but found no electrophysiological evidence of cervical radiculopathy, median neuropathy, or other nerve entrapment.  X-rays of the Veteran's cervical spine were unremarkable.  Because the clinical examination was essentially normal, the examiner was unable to provide a diagnosis of a bilateral arm condition without resorting to speculation.  

A February 2013 VA treatment record notes that a neurological examination of the Veteran's arms was within normal limits, other than mild diminished pinprick sensation below both wrists.  An April 2013 VA treatment record notes that nerve conduction studies and a needle electromyograph were normal and there was no electrophysiological evidence of a right median neuropathy or cervical radiculopathy.  

The Veteran was afforded a VA general medical examination for Gulf War syndrome in May 2014.  The examiner found, from a general medical standpoint, no disabilities suggestive of a Gulf War syndrome.  

The Veteran was afforded an additional VA peripheral nerve examination in June 2015.  The examiner found that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The examiner noted mild incomplete sensory loss on the left side and opined that it could be due to cervical myelopathy but found that he could not establish a diagnosis without imaging results.  

The Veteran was afforded an addendum opinion by the June 2015 VA examiner in September 2015.  The examiner noted that the Veteran had no findings of bilateral hand numbness but did have left-sided numbness that could be due to cervical myelopathy.  The examiner opined that he could not establish the diagnosis because the Veteran had not reported for an MRI and that "[t]hat does not make this an undiagnosed illness."  The examiner also found that the Veteran did not have a multisymptom illness because the only reported symptom was numbness.  The examiner noted that the Veteran's electromyograph was normal, indicating no evidence of large fiber peripheral nerve disease, and found subjective reports of numbness but no evidence of disease.

The Veteran has submitted an August 2016 cervical spine MRI by a private provider.  The MRI noted mild spinal stenosis, a small disc protrusion with mild focal cord compression, and moderate severity bony foraminal stenosis.  

The Veteran was afforded an additional VA general medical examination for Gulf War syndrome in June 2017.  The examiner found, from a general medical standpoint, no disabilities suggestive of a Gulf War syndrome.  

The Veteran was also afforded an additional VA peripheral nerve examination in June 2017, by the June 2015 VA examiner.  The examiner found that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The examiner diagnosed degenerative spine disease with subjective sensory complaints and found that this was a diagnosable multiple symptom illness of partially understood etiology, a disorder with a clear and specific diagnosis that can, in some but not all cases, be tied to a specific etiology.

The Veteran asserts that he was in a motor vehicle accident in service, and that he sustained a neck injury.  The Board notes that the AOJ has considered and denied service connection for a neck disability in February 2016 and July 2017 rating decisions; that issue is not before the Board.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case he is not competent to establish a diagnosis or provide an etiology opinion for his reported numbness in both arms.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current disability manifested by numbness in both arms or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Veteran's opinion that his current numbness in both arms represents a neurological disability that is etiologically related to active duty service is not competent evidence and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case.  

Service connection for an undiagnosed illness or medically unexplained chronic multisymptom illness requires objective indications of a qualifying chronic disability.  38 C.F.R. § 3.317(a).  A disability manifested only by subjective symptoms, by definition, has no objective indications.  Treatment providers and examiners have either found that the Veteran's disability is limited to subjective symptoms or that it his numbness is a symptom of a neck disability that is not service-connected.  In addition, no treatment provider or examiner has found that the Veteran's numbness of both arms is a result of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The June 2017 VA peripheral nerve examiner found that degenerative spine disease with subjective sensory complaints is a diagnosable multiple symptom illness of partially understood etiology; such illnesses are not considered medically unexplained.  38 C.F.R. § 3.317(a)(ii).  

Because the preponderance of the evidence is thus against finding that the Veteran has a disability manifested by numbness in both arms that is etiologically related to his active duty service, including as the result of an undiagnosed illness or medically unexplained chronic multisymptom illness, entitlement to service connection for a disability manifested by numbness in both arms is denied.
 

ORDER

Entitlement to service connection for a disability manifested by numbness in both arms is denied.


REMAND

The Veteran contends that he is unemployable due to the symptoms of his PTSD.  The Veteran was most recently afforded a VA PTSD examination in March 2017.  Unfortunately, although the examiner opined as to the general level of functional impact of the Veteran's PTSD and noted that he had previously reported himself unemployed due to PTSD symptoms, the examiner did not specifically opine as to the impact of the Veteran's PTSD on his occupational functioning.  A remand is therefore necessary.

Because the level of occupational impairment is one of the rating criteria for PTSD, the issue of entitlement to a TDIU could affect the Veteran's disability rating for PTSD.  The Veteran's claim for increased ratings for PTSD is therefore inextricably intertwined with this remand and the Board cannot fairly proceed in adjudicating the PTSD claim until the TDIU claim has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate clinician to provide an opinion regarding the Veteran's TDIU claim.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

Based on a review of the claims file, the examiner must provide a functional assessment of each of the Veteran's individual service-connected disabilities on his ability to work, without consideration of his age or nonservice-connected disabilities.  

The Veteran's service connected disabilities are PTSD, chronic dermatitis, and recurrent tinnitus.

The examiner must provide all findings, along with a complete rationale for any opinions provided.

2.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


